Case: 17-50755      Document: 00514539263         Page: 1    Date Filed: 07/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-50755                               FILED
                                  Summary Calendar                          July 3, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EZEQUIEL CASTELAN-GRANADOS, also known as Ezequiel Granados-
Castelon, also known as Alfredo Macias Aviles,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:05-CR-80-4


Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ezequiel Castelan-Granados appeals following the district court’s
revocation of his supervised release. First, he argues that the district court
exceeded its authority by reimposing the outstanding balance of the mandatory
$100 special assessment, and he requests that the revocation order be
amended to delete the reimposition of the assessment. However, the record



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50755    Document: 00514539263     Page: 2   Date Filed: 07/03/2018


                                 No. 17-50755

shows that the assessment has been paid. Accordingly, his challenge to the
reimposition of the special assessment is DISMISSED AS MOOT.
      Next, Castelan-Granados argues that the lifetime term of supervised
release is improper because it is grounded in the district court’s desire to
impose a just punishment. Because this claim was not presented to the district
court, it is reviewed for plain error. United States v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009).
      There is no clear or obvious error, as review of the hearing transcript
does not clearly show that the district court’s choice of a lifetime term of
supervised release was driven by the desire to impose just punishment. See
Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Miller, 634
F.3d 841, 844 (5th Cir. 2011). Instead, this review supports a conclusion that
the sentence was chosen based on the district court’s opinion that it was
warranted by Castelan-Granados’s history and characteristics, and the need
for deterrence. These are proper bases for a revocation sentence. See 18 U.S.C.
§ 3583(e). His sentence is AFFIRMED.




                                       2